Citation Nr: 1808654	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Cleveland, Ohio, before the undersigned Veterans Law Judge sitting in Washington, DC. The hearing transcript has been associated with the record.   

This case was previously before the Board in June 2017, where the Board, in pertinent part, remanded the issue on appeal for additional development, including obtaining a VA addendum medical opinion.  A September 2017 VA addendum opinion has been associated with the record; therefore, there has been substantial compliance with the June 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has current left knee arthritis.

2.  The Veteran was treated for left knee swelling after falling during service. 

3.  Symptoms of left knee arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The current left knee disorder, diagnosed as arthritis, manifested many years after service separation and is not causally or etiologically related to active military service.  

CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103 , 5103A, 5107, 5126 (2012); 38 C.F.R. §§3.102, 3.159, 3.326(a) (2017).  A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the claimant is expected to provide.

A December 2010 letter sent to Veteran included notice about what information and evidence is necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2010 notice letter contained information regarding how disability ratings and effective dates are assigned; therefore, VA satisfied its duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA treatment records, the January 2011 VA examination report, a September 2017 VA addendum medical opinion, the March 2013 Board hearing transcript, the Veteran's statements, and Social Security Administration records.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for Left Knee Disorder 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for lower back and right knee disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran contends that the claimed current left knee disorder is due to service.  During the March 2013 Board hearing, the Veteran testified that he injured the left knee during basic training, simultaneously with other injuries to his right knee and both feet.  See Board hearing transcript at 3.  The Veteran explained that he did not report the injuries to service medical staff, but that he was seen for treatment.  See id. at 3-4, 7-8.  

After a review of all the lay and medical evidence, the Board finds that the Veteran has current left knee disability of arthritis.  This diagnosis was provided by the January 2011 VA examiner after physical examination and X-ray imaging.

Next, the Board finds that the weight of the lay and medical evidence is against a finding of an in-service left knee injury or disease or that symptoms of a left knee disorder were "chronic" in service.  While service treatment records reflect that the Veteran sought treatment for left knee swelling after falling during marching in October 1979, an October 1979 left knee radiographic report reflects the left knee was evaluated as normal.  As the Veteran sought treatment for a left knee swelling, it is highly likely he would also have sought treatment for any other orthopedic injury or joint pain, including any other injury to the left knee.  The record does not include a service separation examination because the Veteran declined the opportunity to be examined.  See April 1980 DA Form 2496.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially including what would be very similar to left knee swelling, which would be similar to a left knee injury and pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the Veteran's left knee was clinically evaluated as normal in October 1979, and the Veteran specifically declined the opportunity to be examined at service separation.  As such, the Board finds an episode of left knee swelling in October 1979, but no other in-service injury or disease of the left knee, and that symptoms of arthritis of left knee were not chronic in service.  


The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the left knee have not been continuous since service separation in May 1980.  Post-service VA treatment records reflect that left knee arthritis was first diagnosed in January 2011, indicating that the Veteran was not diagnosed with arthritis until, at the earliest, approximately 30-years after separation from service.  For these reasons, the Board finds that the symptoms of arthritis of the left knee were not continuous after service separation. 

The Board also finds that the same evidence shows that the arthritis of the left knee did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis of the left knee was many years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

When the Veteran filed for service connection for other disorders after service, he did not mention or claim service connection for a left knee disorder.  In January 1992, the Veteran filed a claim for service connection for a broken right arm and migraine headaches, but did not mention or claim service connection for a left knee disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Regarding the theory of direct service connection, the Board finds that the left knee disorder is not related to an in-service injury because the weight of the evidence demonstrates left swelling pain in October 1979 after falling during marching but no other in-service injury or disease or even event to which any current disability could be related.  In addition, on the question of nexus of current disability to service, the September 2017 VA examiner opined that the current left knee disability was less likely than not related to service.  Concerning the left knee swelling noted in service, the September 2017 VA examiner reasoned that degenerative changes of the left knee were diagnosed many years post-service, and that arthritis was due to aging rather than a remote in-service knee strain.  The Board finds that the September 2017 VA examiner's opinion is highly probative as it is based on an accurate history and objective findings as shown by the record with supporting rationale. 

Insomuch as the Veteran asserts that the current left knee disorder is directly related to service, the Board finds that, under the specific facts of this case that include an episode of left swelling pain in October 1979 when the Veteran fell but no other in-service knee injury or disease or in-service symptoms or continuous symptoms after service, the Veteran is not competent to relate the currently diagnosed left knee arthritis to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the knee and its relationships to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis.  See Kahana at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a left knee disorder; therefore, service connection is not warranted.  The preponderance of the evidence is against all the theories of the claim, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is denied.  






____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


